Citation Nr: 0919752	
Decision Date: 05/27/09    Archive Date: 06/02/09

DOCKET NO.  03-20 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to a compensable disability rating for residuals 
of a fracture of the third metatarsal of the right foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Gina E. Fenice, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1960 to October 
1960.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York.

When this case was most recently before the Board in June 
2008, it was remanded for further action by the originating 
agency.  It has since returned to the Board for further 
appellate action.


FINDING OF FACT

The residuals of a fracture of the third metatarsal of the 
right foot are productive of less than moderate functional 
impairment of the foot.


CONCLUSION OF LAW

The criteria for a compensable disability rating for 
residuals of a fracture of the third metatarsal of the right 
foot have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.31, 4.118, Diagnostic Code 5284 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2008), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C.  § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The Court has recently provided guidance with respect to the 
notice that is necessary in increased rating claims.  See 
Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008).  Adequate 
VCAA notice in an increased rating claim must inform the 
claimant that he must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
and that, if an increase in disability is found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes.  If the claimant is rated under a Diagnostic Code that 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability, the notice letter must provide at least 
general notice of that requirement.  The notice letter must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation

In the case at hand, the record reflects that the originating 
agency provided the Veteran with the notice required under 
the VCAA by letter mailed in December 2002 and the 
Supplemental Statement of the Case mailed in April 2006.  
They provided appropriate notice with respect to the 
effective-date element of the claim.  They also included 
information on how VA determines the disability rating by use 
of the rating schedule, and provided examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain), to include treatment records, 
Social Security determinations, statements from employers 
concerning the impact of the disability on the Veteran's 
employment, and statements from persons concerning their 
observations of how the disability has affected the Veteran.  
They also informed the Veteran of the assistance that VA 
would provide to obtain evidence on his behalf.  

This is not a case in which a noticeable worsening or 
increase in severity of the disability would not establish 
the Veteran's entitlement to an increased rating.  In any 
event, the Veteran was provided the specific criteria for 
rating the disability in the Statement of the Case. 

Although the notice was provided after the initial 
adjudication of the claim, the Board finds that the Veteran 
has not been prejudiced by the timing of this letter.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this 
regard, the Board notes that following the provision of the 
required notice and the completion of all indicated 
development of the record, the Appeals Management Center 
(AMC) readjudicated the Veteran's claim in February 2009.  
See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A 
timing error may be cured by a new VCAA notification followed 
by a readjudication of the claim).  There is no indication or 
reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had complete VCAA notice been provided at an 
earlier time.

The Board also notes that the Veteran has been afforded 
appropriate VA examinations and service treatment records and 
pertinent VA medical records have been obtained.  Neither the 
Veteran nor his representative has identified any outstanding 
evidence, to include medical records, that could be obtained 
to substantiate the claim.  The Board is also unaware of any 
such outstanding evidence. 

In sum, the Board is satisfied that any procedural errors in 
the originating agency's development and consideration of the 
claim were insignificant and non prejudicial to the Veteran.  
Accordingly, the Board will address the merits of the claim.

Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1 (2008).

According to the Rating Schedule, foot injuries warrant a 10 
percent evaluation if they are moderate, a 20 percent 
evaluation if they are moderately severe or a 30 percent 
evaluation if they are severe.  38 C.F.R. § 4.71a, Diagnostic 
Code 5284.  

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  See, in general, DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59.

In every instance where the schedule does not provide a 
noncompensable evaluation for a diagnostic code, a 
noncompensable evaluation will be assigned when the 
requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31.

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14.  However, § 4.14 does 
not preclude the assignment of separate evaluations for 
separate and distinct symptomatology where none of the 
symptomatology justifying an evaluation under one diagnostic 
code is duplicative of or overlapping with the symptomatology 
justifying an evaluation under another diagnostic code.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  
38 C.F.R. § 4.7.

In addition, when there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 4.3.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2008) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the veteran's service-connected residuals of a fracture of 
the third metatarsal of the right foot.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to this disability.  In 
this regard the Board notes that where entitlement to 
compensation has already been established and an increase in 
the disability is at issue, the present level of disability 
is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).

The Veteran was granted service connection for residuals of a 
fracture of the third metatarsal of the right foot in a March 
1965 rating decision.  The disability was assigned a 
noncompensable rating at that time under Diagnostic Code 
5284.  The rating has remained unchanged since then.  The 
Veteran filed the instant claim for an increased rating for 
this disability in July 2002.  The Board also notes that 
while this case was in remand status, the Veteran was granted 
service connection for status post excision of Morton's 
neuroma of the third interspace of the right foot in an 
August 2008 rating decision, which also assigned a separate 
10 percent disability rating for the disability under 
Diagnostic Code 5279.  The record does not reflect that the 
Veteran has appealed the decision rating the disability as 10 
percent disabling. 

In response to his claim, the Veteran was afforded a VA 
examination February 2003.  At that time, the Veteran 
complained of pain in the right foot and numbness of the 
third and fourth toes.  There was no pain on palpation of the 
metatarsals of the joint, but some pain on palpation at the 
interspace of the third and fourth metatarsals.  There was 
also pain in the area upon compression of the metatarsal 
heads.  There was diminished sensation at the fibular aspect 
of the third toe and the tibial aspect of the fourth toe.  
The Veteran was diagnosed with plantar neuroma of the right 
foot between the third and fourth metatarsals.  

VA outpatient treatment records indicate that the Veteran 
underwent an excision of a Morton's neuroma of the right 
third intermetatarsal space in March 2003.

Upon VA examination in February 2006, the examiner observed 
no gross deformities of the right foot, but there was 
diminished sensation over the fibular aspect of the third, 
fourth and fifth toes of the right foot.  There was pain upon 
compression of the metatarsal heads.  In a September 2006 VA 
examination, the Veteran stated that his foot pain improved 
after the March 2003 neuroma surgery.

During another VA examination in June 2007, the Veteran 
complained of pain in the neuroma area of the right foot, as 
well as edema of the right foot at the end of he day after 
standing.  Upon examination, he complained of discomfort upon 
plantar palpation of the third metatarsal and extraction of 
the third toe metatarsally.  Range of motion of the third 
right toe was good with pain upon plantar flexion.  The 
examiner opined that the fracture of the third metatarsal 
would limit the Veteran's ability to stand for long periods 
of time and would also limit the ability to push, pull and 
lift. 

A follow-up examination in October 2007 indicated that range 
of motion of the third toe of the right foot was within 
normal limits, with pain upon plantar flexion of the third 
metatarsal of the right foot.  The examiner found that the 
neuroma was likely caused by an increase in irritation of the 
third toe and callous formed during healing and aggravated by 
the previous fracture of the third toe.  The examiner 
elaborated that the fracture of the third toe would directly 
cause irritation of the nerve between the third and fourth 
toes.  Over time, he opined, it would have increased to cause 
permanent constant pain, therefore limiting any ability to 
stand, push, or pull, or do work on his feet.

The Veteran was afforded another VA examination in September 
2008.  Range of motion testing revealed that active plantar 
flexion at the metatarsal phalangeal joint was from zero to 5 
degrees, while it was zero degrees for the distal 
interphalangeal joint.  Active dorsiflexion at the metatarsal 
phalangeal joint was from zero to 10 degrees and from zero to 
25 degrees at the distal interphalangeal joint.  Passive 
range of motion testing revealed plantar flexion to 40 
degrees at the metatarsal phalangeal joint and to 20 degrees 
at the distal interphalangeal joint.  Passive dorsiflexion 
was to 20 degrees at the metatarsal phalangeal joint and to 
20 degrees at the distal interphalangeal joint.  The Veteran 
complained of pain in the right third digit throughout these 
motions.

X-ray results also from September 2008 indicate advanced 
degenerative arthritic changes in the first metatarsal 
phalangeal joint.  However, findings were unchanged from 
previous studies.  There were no other abnormalities-and in 
particular there was no abnormalities found with regard to 
the third metatarsal.  The Veteran was diagnosed with status 
post right third and fourth neurectomy with residual pain.

The Board notes that there is no diagnostic code specifically 
for evaluating limitation of motion of the toes.  Instead, it 
is appropriate to rate the disability under Diagnostic Code 
5284.  VA examination reports demonstrate that the symptoms 
of pain and functional impairment, including limiting the 
Veteran's ability to push, have largely been attributed to 
the Veteran's neuroma of the third interspace.  In support of 
this finding, the Board observes that the evidence indicates 
that the Veteran's pain in the area of the third metatarsal 
has alleviated since the neuroma excision surgery.  

The Board notes that the functional impairment contemplated 
by Diagnostic Codes 5279 and 5284 is not separate and 
distinct.  Therefore, it would not be appropriate to assign a 
compensable rating under both of these Diagnostic Codes.  In 
this case, it appears that all, or almost all, of the 
service-connected functional impairment of the Veteran's 
right foot is associated with the Morton's neuroma or the 
residuals thereof.  That disability is not at issue in this 
appeal.  The minimal functional impairment due to the 
residuals of the third metatarsal fracture does not approach 
the moderate overall functional impairment of the foot 
required for a compensable rating under Diagnostic Code 5284.

The Board has considered whether there is any other schedular 
basis for assigning a higher rating, but has found none.  In 
particular, the Board notes that the Veteran has not been 
found to have malunion or nonunion of the tarsal or 
metatarsal bones, hammer toe, or arthritis of the third 
metatarsal, nor does the evidence establish that the toe has 
been amputated with or without metatarsal involvement.

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
disability warranted a compensable rating.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 
Vet. App. 119 (1999).

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The Court has held that the threshold factor 
for extra-schedular consideration is a finding on part of the 
RO or the Board that the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for the service-connected disability at issue are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and the symptomatology of the 
claimant's disability with the established criteria provided 
in the rating schedule for the disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the disability picture is contemplated 
by the rating schedule, the assigned evaluation is therefore 
adequate, and no referral for extra-schedular consideration 
is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects that the Veteran has 
not required frequent hospitalizations for the disability and 
that the fracture residuals are productive of little, if any, 
functional impairment.  In sum, there is no indication that 
the average industrial impairment from the disability would 
be to a compensable degree.  Accordingly, the Board has 
determined that referral of this case for extra-schedular 
consideration is not in order.

ORDER

Entitlement to a compensable disability rating for residuals 
of a fracture of the third metatarsal of the right foot is 
denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


